Citation Nr: 0728087	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-22 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than November 13, 
2003 for the assignment of a 70 percent disability rating for 
post-traumatic stress disorder and a total rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at law


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1968 to March 1970.  He served in Vietnam 
and was awarded the Combat Action Ribbon, among other awarded 
and decorations.



Procedural history

The remote procedural history of this case will be set forth 
in the factual background section below.

This appeal arose from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted an increased 
disability rating for the veteran's service-connected PTSD 
and also granted TDIU, both effective November 13, 2003.

Clarification of issue on appeal

Although the RO, in the May 2005 statement of the case and in 
the June 2007 Certification of Appeal (VA Form 8) indicated 
that the issue on appeal was limited to the matter of the 
veteran's entitlement to an earlier effective date for the 
increased rating for PTSD, it is clear from the March 2005 
notice of disagreement and the July 2005 substantive appeal 
(VA Form 9) that the veteran seeks an earlier effective date 
for TDIU.  

It is possible that the RO intended that the statement of the 
case would encompass the matter of the veteran's entitlement 
to an earlier effective date for the TDIU as well as the 
increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) 
[holding that a claim for TDIU is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim]; see also Norris v. West, 
12 Vet. App. 413 (1999).  In any event, the Board believes 
that the claim involves both the increased rating and TDIU.  
The issue on appeal has therefore been recharacterized 
accordingly.  See 38 C.F.R. § 19.35 (2006) [a VA Form 8, 
certification of appeal, is issued by an RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue]. 

To the extent that the RO did not consider the TDIU, the 
veteran has not been prejudiced thereby.  His attorney has 
presented argument as to both aspects of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

Issues not on appeal

In a February 2005 rating decision, the RO granted service 
connection for prostate cancer and assigned a disability 
rating of 100 percent effective from March 1, 2005; 
determined that the veteran was entitled to special monthly 
compensation based on housebound status from April 28, 2004 
to March 1, 2005; and determined that the veteran was 
entitled to special monthly compensation due to loss of use 
of a creative organ effective August 4, 2004.  The veteran 
did not disagree with that decision.

In a November 2005 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
history of a tumor of the face, "complete mental and sexual 
wreck with history of a spot on the brain" and status post 
nose polyps.  The veteran's attorney filed a notice of 
disagreement as to all issues, and the RO issued a statement 
of the case in April 2007.  To the Board's knowledge, the 
veteran did not perfect an appeal as to those issues by 
filing a substantive appeal (VA Form 9 or similar).  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].   Those 
matters are therefore not in appellate status and will be 
discussed no further by the Board.

The only issue now before the Board is the issue of the 
veteran's entitlement to an effective date earlier than the 
currently assigned November 13, 2003 for the increased rating 
for PTSD and TDIU.




FINDINGS OF FACT


1.  In a September 1992 rating decision, the RO granted 
service connection was granted for PTSD.  A 10 percent 
disability rating was assigned.  

2.  In January 2000, the veteran filed a claim for an 
increased disability rating for PTSD.  In a March 2000 rating 
decision, the RO denied the veteran's claim of entitlement to 
an increased disability rating.  He was notified of that 
decision and of his appeal rights in a letter from the RO 
dated March 22, 2000.  He did not appeal.

3.  On November 13, 2003, the veteran filed a claim of 
entitlement to an increased disability rating for his 
service-connected PTSD as well as a claim for TDIU.

4.  The RO subsequently granted an increased disability 
rating of 70 percent for PTSD as well as TDIU, both effective 
November 13, 2003. 


CONCLUSION OF LAW

An effective date earlier than the currently assigned 
November 13, 2003 for an increased disability rating for PTSD 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than the 
currently assigned November 13, 2003 for the assignment of a 
70 percent rating for PTSD and TDIU. 

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  The facts in this case, 
which involves the assignment of an effective date, are not 
in dispute.  Application of pertinent provisions of the law 
and regulations will determine the outcome.
No amount of additional evidentiary development would change 
the outcome of this case; therefore no VCAA notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Specifically, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  

The Board adds that the veteran is represented by an 
attorney, who is presumably familiar with the law and is 
aware of the necessity of presenting evidence pertinent to 
the veteran's claim.  The attorney has not identified any 
such specific evidence. 

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran has retained the services of an attorney, who has 
presented argument on his behalf.  In his July 2005 
substantive appeal [VA Form 9], the veteran declined the 
opportunity to participate in a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

Effective dates - increased rating claims

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2006).



Claims for VA benefits

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2006).  
An informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  See 
38 C.F.R. § 3.155(a) (2006).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2006).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155 (2006).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  See 38 C.F.R. § 3.157 (2006).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital. 38 C.F.R. § 3.157(b)(1).

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002).  Separate diagnostic codes identify the various 
disabilities. See 38 C.F.R. Part 4.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130. The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient psychiatric symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members). GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). 
A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).

Factual background

In a September 1992 rating decision, the RO granted service 
connection was granted for PTSD.  A 10 percent disability 
rating was assigned.

In January 2000, the veteran filed a claim for an increased 
disability rating for PTSD.  He stated:  "I have not been 
able to work for many years."  Attached was a copy of a 
Social Security Administration (SSA) disability determination 
dated February 21, 1995 which indicated that the veteran had 
been unable to work since June 2, 1992, due to a variety of 
physical and mental ailments, including PTSD.

In a March 2000 rating decision, the RO denied the veteran's 
claim of entitlement to an increased disability rating.  He 
was notified of that decision and of his appeal rights in a 
letter from the RO dated March 22, 2000.  He did not appeal.

On November 13, 2003, the RO received the veteran's claim for 
an increased disability rating for PTSD as well as for TDIU.  
In the May 2004 RO rating decision, a 70 percent disability 
rating was assigned for PTSD and TDIU was granted, both 
effective November 13, 2003.  [At the time, the veteran's 
only service-connected disability was PTSD.]  This appeal 
followed.

Analysis

The veteran seeks entitlement to an effective date earlier 
than the currently assigned November 13, 2003 for the 70 
percent rating for PTSD and for TDIU.  

The relevant history of the veteran's claim has been set out 
above.  His claim for an increased rating for PTSD was last 
denied in an unappealed March 2000 rating decision.  He next 
filed a claim for an increased rating for PTSD and a claim 
for TDIU in November 2003.  These claims were granted by the 
RO effective November 13, 2003, the date the claim was filed.

In essence, the veteran's attorney has rather vaguely 
contended that certain unspecified VA treatment records 
constitute informal claims for an increased rating for PTSD.  
The veteran has separately contended that he has been 
significantly disabled due to PTSD for many years and that he 
should be compensated for the entire period.

The Board has carefully reviewed the record in order to 
determine whether there existed previous, unacted upon claims 
for an increased rating for PTSD or for TDIU.  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  The veteran and 
his representative have identified no such claims.

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant.  

In December 1993, the veteran filed a claim for benefits 
under 38 C.F.R. § 4.29 [Paragraph 29] due to hospitalization 
for PTSD from April 9, 1992 to June 1, 1992 .  Paragraph 29 
benefits were granted by the RO in a February 1994 rating 
decision, effective from April 9 1992 to June 1, 1992.  There 
is nothing in the veteran's communication to the RO which 
indicated that he sought anything other than Paragraph 29 
benefits, which were granted in full. 

Also of interest to the Board is the veteran's claim for an 
increased disability rating for PTSD which was filed on 
January 31, 2000.  As was noted in the factual background 
section above, in addition to stating that "my disability 
has increased in severity", the veteran further stated "I 
was awarded Supplemental Security Income in 1995 that was 
retroactive to 1992 which is evidence that I am 
unemployable."
Attached to this claim was the 1995 SSA disability 
determination, which referenced PTSD as well as to a number 
of other disorders, both physical and mental.
 
Under current law, once a veteran: (1) submits evidence of a 
medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also VAOPGCPREC 12- 2001 (July 6, 2001).

In this case, however, the RO's March 2000 rating decision 
which denied the veteran's claim of entitlement to PTSD, 
occurred before Roberson was decided by the United States 
Court of Appeals for the Federal Circuit.  Prior to the 
Federal Circuit's Roberson decision and the VA General 
Counsel opinion, contentions concerning unemployability such 
as the ones raised by the veteran in January 2000 were not 
elevated into TDIU claims.  Indeed, the underlying decision 
of the United States Court of Appeals for Veterans Claims, 
Roberson v. West, No. 97-1971 (U.S. Vet. App. July 27, 1999) 
held such and was reversed by the Federal Circuit in 2001.  

Thus, under the law which existed at the time of its March 
2000 rating decision the RO was under no obligation to 
interpret the veteran's January 2000 statement as 
encompassing a TDIU claim in addition to the increased rating 
claim which was raided and adjudicated by the RO.   

The veteran thus initially raised a TDIU claim on November 
13, 2003, which was the date TDIU was granted.       

With respect to the increased rating claim, after the RO's 
denial of the veteran's January 2000 claim in March 2000 no 
unacted upon claim, formal or informal, is of record prior to 
November 13, 2003.    

With respect to the contentions of the veteran's attorney to 
the effect that certain unspecified VA medical records may 
constitute an informal claim for an increased rating, the 
mere presence of medical evidence does not establish an 
intent on the part of a veteran to seek VA benefits.  See 
Ellington, v. Nicholson, No. 04-0403 (U.S. Vet. App. July 25, 
2007); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) 
[an informal claim must identify the benefit sought].  

In any event, there appear to have been no VA medical 
treatment records pertaining to PTSD during the period from 
March 2000 to November 2003.  A February 2000 VA examination 
report indicated that the veteran was not receiving treatment 
for PTSD, and there is nothing in the file which indicates 
that he subsequently received treatment from VA for PTSD.  
Indeed, the March 2004 examiner stated: "Capacity for 
improvement is guarded unless he can get himself back into 
more active treatment and therapy."  Thus, the Board rejects 
the contention that there exist VA medical records which 
somehow constitute informal claims.

The Board is aware that the March 2004 VA examination report 
includes the following statement:  "[The veteran] currently 
sees a Psychiatrist in Benton Harbor."  However, neither the 
veteran or his attorney have identified that psychiatrist, 
much less furnished any treatment records.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].
The veteran's attorney only mentioned VA medical records.  If 
the veteran's attorney was relying on the records of the 
psychiatrist in Benton Harbor, Michigan, it would logically 
follow that he would have at the very least referred to that 
psychiatrist and identified those records in the July 2005 
substantive appeal.  He did not. 

In short, there is no communication from or on behalf of the 
veteran, or any other document of record, from March 2000 to 
November 2003 which can be considered to be a claim for an 
increased disability rating for PTSD.  

This does not end the Board's inquiry, however.  Under the 
provisions of 38 C.F.R. § 3.400(o), the Board must determine 
whether it was factually ascertainable that an increase in 
disability occurred in the one year period prior to November 
13, 2003.

A review of the record does not indicate that the veteran was 
receiving medical treatment for PTSD in the period prior to 
November 13, 2003.  As was noted above, he was hospitalized 
in 1992 and received paragraph 29 benefits.  The report of 
that hospitalization is of record.  There is nothing after 
that which indicates that he subsequently sought treatment 
for his PTSD.  The 1995 SSA determination contained no 
specific information concerning the veteran's PTSD.

The veteran's January 2000 increased rating claim was denied 
by the RO in March 2000 on the basis of a February 2000 VA 
PTSD examination report.  This report concluded in pertinent 
part as follows:

Although the veteran experiences symptoms of PTSD, and 
the diagnosis is appropriate, it appears as though he is 
managing any reactions to the traumatic events he 
experienced in Vietnam relatively well.  He is not 
attending any clinic, and he is not taking any 
psychotropic medications.
 
A GAF score of 65 was assigned.  As was discussed in the law 
and regulations section above, such score is congruent with 
mild PTSD symptoms.

There is no pertinent evidence until the report of a March 
2004 VA PTSD examination which formed the basis of the RO's 
May 2004 grant of a 70 percent rating as well as TDIU.  The 
examiner assigned a GAF score of 45.  Of interest, the March 
2004 examiner stated:  "Capacity for improvement is guarded 
unless he can get himself back into more active treatment and 
therapy." 

In short, it was first factually ascertainable that an 
increase in PTSD disability occurred as of the March 2004 VA 
examination.  Prior to that time, there record is devoid of 
any indication of an increase in PTSD symptomatology.  As 
noted above, although the veteran reported to the March 2004 
examiner that he was seeing a psychiatrist in Benton Harbor, 
Michigan, neither he or his attorney have identified that 
psychiatrist or  furnished treatment reports.

For these reasons, the Board concludes that an effective date 
earlier than the currently assigned November 13, 2003, the 
date of the veteran's claim, is not warranted for the 
increased rating for PTSD.

The veteran's own contentions amount to an argument couched 
in equity, to the effect that he was unable to work for many 
years prior to the date of his claim and that he should be 
compensated therefor by VA.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the 
Board has decided this case based on the law and regulations.

In conclusion, for reasons stated above, the Board finds that 
the fact demonstrate that an effective date earlier than 
November 13, 2003 may not be granted for either the increased 
rating for PTSD or for TDIU. 


ORDER

Entitlement to an effective date earlier than November 13, 
2003 for the assignment of a 70 percent disability rating for 
post-traumatic stress disorder and a total rating based on 
individual unemployability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


